Exhibit 10.24(a)

 

SECOND AMENDMENT TO

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Second Amendment to Amended and Restated Employment Agreement (the “Second
Amendment”) is made and entered into as of the 8th day of July, 2004, by and
between Casey’s General Stores, Inc., an Iowa corporation (the “Company”) and
John G. Harmon (“Harmon”).

 

WHEREAS, the Company and Harmon are parties to an Amended and Restated
Employment Agreement dated as of October 24, 1997, as amended by a First
Amendment to Amended and Restated Employment Agreement dated as of June 12, 2001
(together, the “Agreement”), providing for Harmon’s employment as Corporate
Secretary of the Company under the terms and conditions set forth therein; and

 

WHEREAS, the Agreement provides for Harmon to be employed thereunder until
August 1, 2004; and

 

WHEREAS, the Company and Harmon now have agreed to extend the term of the
Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Second Amendment, the parties hereto agrees as follows:

 

1. Amendment of Section 2 of Agreement. Section 2 of the Agreement is hereby
amended to read as follows:

 

2. Employment and Term. The Company agrees to employ Harmon, and Harmon agrees
to serve the Company, as Senior Vice President and Secretary of the Company
until August 1, 2007, unless his employment is otherwise terminated as provided
herein; provided, however, that in the event of a Change of Control during the
foregoing Employment Period, this Agreement shall continue in full force and
effect for an additional period of three (3) years following the expiration of
the Employment Period (until August 1, 2010).

 

2. Ratification. Except as set forth herein, the terms and conditions of the
Agreement are hereby ratified, confirmed and approved.

 



--------------------------------------------------------------------------------

3. Effective Date of Second Amendment. The Second Amendment provided for herein
shall be deemed effective as of July 8, 2004.

 

IN WITNESS WHEREOF, the respective parties have caused this Second Amendment to
be executed as of the day and year first above written.

 

CASEY’S GENERAL STORES, INC.

By:   /s/    RONALD M. LAMB             Ronald M. Lamb,     Chief Executive
Officer

 

ATTEST:

By:   /s/    ELI J. WIRTZ             Eli J. Wirtz, Assistant Secretary

 

/s/    JOHN G. HARMON         John G. Harmon

 